Order denying motion to vacate notice of examination before trial affirmed, with ten dollars costs and disbursements. We think the subjects mentioned in the notice are matters concerning which the burden of proof rests with the plaintiff to maintain his action. While the use in the notice of the word “ concerning,” in referring to the various subjects, renders the scope of the examination somewhat indefinite, that is a matter which may be properly controlled and limited by the judge before whom the examination is held. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.